Citation Nr: 1102191	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary 
disorder, including as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1960 to November 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
asbestosis.  A timely appeal was noted with respect to that 
decision.

In February 2009 and January 2010, the Board remanded this issue 
to the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the most recently 
requested development, the case is back before the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, review of the record reveals that there has still 
not been substantial compliance with the Board's January 2010 
remand.  That remand directed that the Veteran be afforded an 
appropriate VA examination to determine the nature and etiology 
of any diagnosed respiratory or pulmonary disorder.  For any such 
disorder found, the examiner was asked to "provide an opinion as 
to whether it is at least as likely as not (50 percent or greater 
probability) that any currently diagnosed pulmonary, respiratory, 
and lung condition(s), including COPD, had its onset during 
active service or is related to any in-service disease, event, or 
injury, including exposure to asbestos during service."

The Veteran received the requested examination in February 2010, 
and chronic obstructive pulmonary disease (COPD) was diagnosed.  
However, the examiner did not provide the requested etiology 
opinion, either in his original examination report or in his 
March 2010 addendum, which only verified that the claims folder 
had been reviewed.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to assure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required 
to ensure that the orders of the Board's January 2010 remand are 
carried out.  
 
As this case is being remanded for the foregoing reason, any 
recent VA treatment records pertaining to a respiratory/pulmonary 
condition should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that all records of the Veteran's 
treatment at the Boston, Massachusetts, VAMC 
since June 2010 be provided for inclusion 
with the claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified.

2.  Return the claims folder to the 
February/March 2010 VA respiratory examiner, 
if available, for review.  The February/March 
2010 or new examiner should indicate in the 
report that the claims folder has been 
received and that a review of the claims 
folder has taken place.  

The examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's COPD (or any other pulmonary or 
respiratory disorders diagnosed since the 
Veteran was last examined) had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including exposure to asbestos during 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
